DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiFrancisco (Pub. No. US 2016/0166006). With respect to claim 1, DiFrancisco discloses an infant footwear (easy access shoe 100; 1000, etc.) construction comprising: an outsole (bottom layer of the shoe 100) including a lower surface, an opposing upper surface, a sidewall extending between the upper surface and the lower surface, and a rearward outsole portion; an upper  by the heel closure flap and the heel portion configured for placement adjacent the minor upstanding wall to limit engagement of the heel closure flap against a heel of the infant.
	With respect to claims 11 and 16-18, DiFrancisco discloses an infant footwear (easy access shoe 100, 1100, etc.) construction comprising: an outsole (lower layer of the access shoe) including a lower surface, an opposing upper surface, a sidewall extending between the upper surface and the lower surface, and a rearward outsole portion (see figures 7, 10 & 13); an upper (main body 110) joined with the outsole and forming a void (see figure 1) between the upper and the outsole, the upper comprising: a medial panel transitioning to a heel closure flap (movable attachment feature 130 and fastener 140) configured to extend from a medial side of a longitudinal axis, rearward around a heel of an 
	With respect to claim 2, DiFrancisco discloses wherein the minor upstanding wall (lip 1010 with shield or protective element 1310, see figure 13) includes an upper wall edge (top rim surface of element 1310), wherein the heel closure flap includes a lower closure edge (1210, see figure 12), wherein the lower closure edge is below the upper wall edge when the heel closure flap is in the closed mode (see figure 13).
	With respect to claims 3-4 & 14-15, DiFrancisco discloses wherein the minor upstanding wall height is less than a fin height by which the fin extends upward from the upper surface of the outsole (see reproduced figure 10 below); wherein the heel closure flap includes an interior closure surface and an opposing exterior closure surface, wherein the minor upstanding wall includes an interior wall surface and an opposing exterior wall surface, wherein in the closed mode the interior closure surface directly engages the exterior wall surface (see reproduced figure 9 below).
	With respect to claims 5-7 & 12, DiFrancisco discloses wherein the minor upstanding wall includes a terminal wall end, wherein the terminal wall end is sewn with stitching to the medial panel in the heel region on the medial side (the heel may be attached to the body in various other appropriate ways (e.g., fabric or other interior or exterior surface materials or structural materials of the shoe body may be stitched to the similar materials on the heel); wherein the first end 
	With respect to claim 19, DiFrancisco discloses method of using an infant footwear (easy access shoe 100, 1000, 1100, etc.) construction, the method comprising: providing an upper Main body 110) joined with an outsole, the upper including a medial panel extending on a medial side of a longitudinal axis, the medial panel transitioning to a heel closure flap Movable closure feature 130 with fastener 140), and a lateral panel extending on a lateral side of the longitudinal axis of the footwear (see reproduced figure 10 below), the lateral panel including a fin that transitions downward to a minor upstanding wall; converting the heel closure flap from a closed mode (see figures 1, 3, 5, 8, 11 & 15-17), in which a first closure element joined with the heel closure flap is removably secured to a second closure element joined with the fin, with the heel closure flap overlapping the minor upstanding wall such that no vertical gap is formed therebetween in a heel region, to an open mode (see figures 2, 4, 6-7, 9-10 and 13-14), in which the first closure element is detached from the second closure element and the heel closure flap is distal from the fin and the minor upstanding wall to expose a heel opening in the heel region; passing a foot at least partially through the heel opening while the heel closure flap is in the open mode to place a foot of an .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DiFrancisco Duclos (Pub. No. US 2008/0307670). DiFrancisco as described above discloses all the limitations of the claims except for wherein the minor upstanding wall includes a lower edge, wherein the lower edge is concealed by a foxing band that overlaps the lower edge and extends around at least a portion of the sidewall of the outsole. Duclos discloses bands of flexible material are adhered or vulcanized to the shoe sole and to the upper of the shoe for a unitary construction. Therefore, it would have been obvious to one of ordinary skill in the art to provide a foxing band that overlaps the lower edge and extends around at least a portion of the sidewall of the outsole of DiFrancisco as taught by Duclos for securing the outsole and upper together by forming a unitary construction.
	The combination of DiFrancisco and Duclos will disclose a foxing band that overlaps the minor upstanding wall, wherein the lower closure edge is between the upper wall edge and the foxing band when the heel closure flap is in the closed mode; and wherein the height of the minor upstanding wall is between 2 mm and 20 mm inclusive; and wherein the minor upstanding wall includes a lower edge, wherein the lower edge is concealed by a foxing band that overlaps the lower edge and extends around at least a portion of the sidewall of the outsole.

    PNG
    media_image1.png
    821
    718
    media_image1.png
    Greyscale

					

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are easy access footwear analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/16/2021